NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                       APR 28 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARA O'CALLAGHAN; JENEE                         No.   19-56271
MISRAJE,
                                                D.C. No.
                Plaintiffs-Appellants,          2:19-cv-02289-JVS-DFM

 v.
                                                MEMORANDUM*
JANET NAPOLITANO, in her official
capacity as President of the University of
California; TEAMSTERS LOCAL 2010;
ROB BONTA, in his official capacity as
Attorney General of California,

                Defendants-Appellees,

and

REGENTS OF THE UNIVERSITY OF
CALIFORNIA,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                     Argued and Submitted February 8, 2022
                               Portland, Oregon



      *
            This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
Before: PAEZ and NGUYEN, Circuit Judges, and TUNHEIM,** District Judge.

      Cara O’Callaghan and Jeneé Misraje (“Appellants”) appeal the district

court’s order granting the Defendants’ motion to dismiss their First Amendment

claims. We affirm.1

      1.     The trial court correctly determined that the Defendants did not violate

Appellants’ First Amendment rights. Although the First Amendment protects

against compelled association, it does not permit one to renege on voluntary

agreements. Belgau v. Inslee, 975 F.3d 940, 951 (9th Cir. 2020). Appellants

affirmatively agreed to join the Union and authorized the University to deduct dues

from their wages pursuant to the terms of their agreements, including terms limiting

when they could withdraw authorization. Additionally, Appellants’ § 1983 claim

against the Union fails for lack of state action under Belgau. Id. at 946–47.

Therefore, Appellants’ First Amendment claim was properly dismissed.

      2.     The district court did not err in finding that the Union’s good faith

reliance on state and federal precedent shielded it from liability for collecting

agency fees prior to the Supreme Court’s decision in Janus v. AFSCME, Council

31, 138 S. Ct. 2448 (2018). Private entities can raise a good faith affirmative

defense to § 1983 claims when they acted in reliance on binding judicial


      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
1
  Teamsters Local 2010’s Motion to Remand or Dismiss (Dkt. No. 44) is denied.

                                          2
pronouncements and state law. Danielson v. Inslee, 945 F.3d 1096, 1099–1100 (9th

Cir. 2019). O’Callaghan became a member of the Union prior to Janus, so she only

paid nonmember fees when such fees were permitted. The Union was operating

under state law and binding federal precedent when it collected fees from

O’Callaghan. Therefore, the Union’s good faith defense shields it from liability.

      3.     The district court correctly held that exclusive Union representation

does not violate Appellants’ First Amendment right to freely associate. Janus

prohibited the collection of agency fees from nonmembers; it did not render unions’

service as exclusive bargaining agents unconstitutional. Mentele v. Inslee, 916 F.3d

783, 789–90 (9th Cir. 2019).         Therefore, unions may serve as exclusive

representatives of entire bargaining units without violating the Constitution.

      AFFIRMED.




                                          3